DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election with traverse of Group II (Claims 11-17) filed on 10/02/21 is acknowledged. The traversal is on the grounds that the restriction is not properly defined as two different inventions because both Groups I-II (Claims 1-17) should be drawn to the same class and subclass to consider all claims in the single application, in order to withdraw the Restriction Requirement as the limitations of independent Claim 1 (Group I) and independent Claim 11 (Group II) are similarly disclosed for the same search and the same logic without incurring any undue burden on the examiner. This is not found persuasive because the examiner has established a prima facie case (filed 09/03/20), which is clarified under MPEP § 806.05(f) but being ignored by the applicants, that the inventions of Groups I-II each have a separate status in the art and clearly have a separate field of search which would be non-coextensive while creating a burden for each search of each invention, where the explanation is clearly provided in section 2 (filed 09/03/20) but is still ignored by the applicants. 
In accordance with MPEP § 803, the examiner has demonstrated that the inventions of Groups I-II are each independent or distinct as claimed (filed on 09/03/20) and a serious burden would be placed on the examiner for prosecution of the two claimed inventions, as discussed above.
Therefore, the Restriction Requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 
1.142(b), as being drawn to nonelected Group.
Applicants are required to cancel these nonelected Claims (1-10) or take other appropriate action. 
An Office Action on the merits of Claims 11-17 now follows.
	
This application is in condition for allowance with Claims 11-17, except for the following formal matters:
In the Claims:
Claims 1-10 are to be cancelled as being drawn to non-elected invention.
In the Title:
Amend the title to: “Method for manufacturing an armature for an EC motor” in order to clearly describe the invention to which the claims are directed.
In the Specification:
The disclosure is objected to because of the following informalities: 
Page 9, paragraph 00055, line 2, delete “IV-IV” and insert: -- V-V --.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11,453 O.G. 213.
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 23, 2021